Citation Nr: 0937870	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-15 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to an initial rating higher than 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
December 1970 to December 1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which granted service connection for PTSD and initially 
assigned a 10 percent rating.  The Veteran appealed for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  In a July 2005 decision during the 
pendency of the appeal, the RO increased the rating to 
50 percent with the same retroactive effective date.  The 
Veteran has continued to appeal, requesting an even higher 
rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

In an even more recent March 2009 rating decision, the RO 
denied the Veteran's additional claim for a TDIU.  And in the 
light of the Court's recent holding in Rice v. Shinseki, - 
Vet. App. - (2009), after granting a higher rating for his 
PTSD, the Board is remanding this case for reconsideration of 
a TDIU.


FINDING OF FACT

The Veteran's PTSD causes severe social and occupational 
impairment.


CONCLUSION OF LAW

The criteria are met for a higher 70 percent rating for the 
Veteran's PTSD.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the U.S. 
Court of Appeals for Veterans Claims (Court/CAVC) held that 
the duty to notify the Veteran set out in section 5103(a) 
requires that VA notify the claimant that to substantiate an 
increased-rating claim, the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant's disability is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

In Vazquez-Flores v. Shinseki, - F.3d - (Fed. Cir. 2009), 
however, the U.S. Court of Appeals for the Federal Circuit 
vacated the CAVC's decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Significantly, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) 
need not be Veteran specific."  Similarly, "while a Veteran's 
'daily life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper claim adjudication."  Thus, 
the Federal Circuit held, "insofar as the notice described by 
the Veterans Court in Vazquez-Flores requires the VA to 
notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments.  

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  But in Shinseki v. 
Sanders, 556 U. S. ___ (2009), the Supreme Court of the 
United States reversed the Federal Circuit's holding.  The 
Supreme Court held that the Federal Circuit placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'"  Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate her claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in September 
2002, April 2005, May 2008 and July 2008.  The letters 
informed him of the type of evidence and information needed 
to support his claim - keeping in mind his claim initially 
arose in the context of him trying to establish his 
underlying entitlement to service connection (since granted), 
and of his and VA's respective responsibilities in obtaining 
supporting evidence.  Moreover, the more recent May and July 
2008 letters also complied with Dingess and Vazquez-Flores 
(though, as mentioned, since overturned) by also apprising 
him of the downstream disability rating and effective date 
elements of his claim.  Indeed, in cases, as here, where the 
claim arose in another context, namely, the Veteran trying to 
establish her underlying entitlement to service connection, 
since granted, and he has appealed a downstream issue like 
the rating assigned for his disability, his initial 
underlying claim has been more than substantiated, 
it has been proven, thereby rendering § 5103(a) notice no 
longer required because the intended purpose of the notice 
has been fulfilled.  Goodwin v. Peake, 22 Vet App 128 (2008).  
See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  


Thereafter, once a notice of disagreement (NOD) has been 
filed, for example contesting a downstream issue such as the 
rating assigned for the disability, the notice requirements 
of 38 U.S.C. §§ 5104 and 7105 control as to the further 
communications with the Appellant, including as to what 
evidence is necessary to establish a more favorable decision 
with respect to downstream elements of the claim.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical and other records that he and his representative 
identified.  

The Veteran also was examined for VA compensation purposes in 
April 2003, May 2005 and November 2007.  These examination 
reports are adequate for rating purposes with respect to his 
PTSD, insofar as determining the relative severity of this 
condition.  38 C.F.R. § 4.2.  See also Caffrey v. Brown, 6 
Vet. App. 377 (1994).  The Board finds that the current 
record contains sufficient medical evidence with which to 
accurately evaluate the severity of this disability, that is, 
without the need for another examination.  38 C.F.R. § 3.327.  
Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or Court.

II.  Whether the Veteran is Entitled to an even Higher 
Initial Rating for his PTSD

In May 2005, the RO granted service connection for PTSD and 
initially assigned a 10 percent rating.  The Veteran appealed 
for a higher initial rating for this condition.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In a 
subsequent July 2005 decision during the pendency of the 
appeal, the RO increased the rating to 50 percent with the 
same retroactive effective date.  He since has continued to 
appeal, requesting an even higher rating.  AB v. Brown, 6 
Vet. App. 35, 38 (1993) (indicating he is presumed to be 
seeking the highest possible rating unless he expressly 
indicates otherwise).



Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

In the Fenderson case mentioned, the Court held that where 
the evidence contains factual findings demonstrating distinct 
time periods in which the service-connected disability has 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the rating should be 
"staged."  The Court has since extended this practice to 
even cases where the Veteran did not contest the rating 
initially assigned following the grant of service connection, 
noting that in determining the "present level of 
disability" (see Francisco v. Brown, 7 Vet. App. 55, 58 
(1994)) this, too, may necessarily involve determining 
whether the rating should be "staged."  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating the level of disability of an 
increased rating claim is from the time period one year 
before the claim was filed until VA makes a final decision on 
the claim.  Id.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

The Veteran's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under these criteria, a 
10 percent rating contemplates occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  See 38 C.F.R. § 4.130, 
DC 9411.

A 30 percent rating contemplates occupational and social 
impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
particular symptoms such as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.



It is further noted that the nomenclature employed in the 
portion of VA's Rating Schedule that addresses service- 
connected psychiatric disabilities is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (also known 
as "DSM-IV").  38 C.F.R. § 4.130. DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health-illness.  Higher 
scores correspond to better functioning of the individual.  
See also Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 9 Vet. App. 266 (1996) (citing the DSM-IV).

According to the DSM-IV, GAF scores ranging between 61 and 70 
are assigned when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

The April 2003 VA examination found the Veteran was casually 
dressed with appropriate hygiene.  He was oriented, 
cooperative with no evidence of gross cognitive dysfunction.  
His affect was generally flat.  He denied suicidal ideation 
or current homicidal ideation although he endorsed homicidal 
ideation in the past.  The Veteran reported frequent visual 
and auditory hallucinations.  The Veteran reported 
distressing dreams and intrusive thoughts about a fellow 
soldier being struck by lightning.  He endorsed PTSD symptoms 
of avoidance of reminders of the event, detachment from other 
people, diminished interest in activities, irritability, 
hypervigilance and an exaggerated startle response.  The 
Veteran reported being unemployed due to his deep vein 
thrombosis.  He reported that he lived alone, had few 
friends, and had limited involvement with his family.  He 
stated he had had a romantic relationship with a woman for 
last 5 years and that he had some contact with his brother 
and his adult son.  The examiner diagnosed PTSD, cocaine 
dependence in remission, and alcohol dependence in remission 
and assigned a GAF of 55.

The May 2005 VA examination found that the Veteran was alert, 
oriented and cooperative.  His affect was anxious.  His 
speech had normal volume, content and clarity.  The Veteran 
denied any suicidal or homicidal ideation.  He endorsed 
intrusive thoughts, nightmares, intense fear of lightning 
storms, and avoidance of any activities that may remind him 
of the lightning incident.  The Veteran stated that he was 
currently unemployed due his physical conditions but that his 
psychiatric conditions had caused him to quit jobs in the 
past.  The Veteran stated that he continued to have a 
relationship with same woman, however they were only seeing 
one another occasionally at this point.  He also stated that 
he continued to have some contact with his adult son.  The 
examiner assigned a GAF of 45.



The November 2007 QTC examination found that the Veteran's 
thought processes were normal.  He did not have impaired 
thinking or impaired judgement.  He did not have delusions or 
panic attacks.  He did not have suicidal or homicidal 
ideation.  He had a mild memory impairment.  He endorsed 
occasional visual hallucinations.  The examiner diagnosed 
PTSD and depression and assigned a GAF of 54.

The Vet Center records from 2002 to 2008 indicate the Veteran 
is very limited socially with his only social contacts being 
his girlfriend and brother.  The records also indicate he was 
unemployed throughout this period.  In an undated letter 
received in May 2008, the Veteran's Readjustment Counseling 
Therapist, P.L., Ph.D., stated that he believed the Veteran's 
PTSD symptoms render him incapable of working in any type of 
employment. 

The Veteran's submitted lay statements from former co-
workers, family members and friends.  In these statements, 
the Veteran is described as isolating himself, avoiding 
friends and family members, and being irritable and 
emotional.  The Veteran's former co-workers described him as 
withdrawn, irritable and easily startled.  The Veteran's 
former supervisor stated that she had to terminate the 
Veteran.  She described him as being tired, fatigued, and 
out-of-breath.  She stated that he was not able to keep with 
his part of the work, did not interact with his co-workers, 
and frequently missed work without calling in.  An October 
2008 statement from the City of Baton Rouge states the 
Veteran worked from August 1997 to January 1999 as a trade's 
helper and was dismissed.  No explanation for the dismissal 
is listed.

Overall, the Veteran's examinations and lay statements 
illustrate a severe social and occupational impairment due to 
his mental illness that is consistent with a higher 
70 percent rating.  The medical and lay evidence indicates he 
is isolated socially and has difficulty maintaining 
employment.  He has been consistently described as easily 
startled, irritable and socially withdrawn.  Additionally, 
the examiners have assigned GAF scores of 45-55, which are 
more consistent with a 70 percent rating.  The Board does not 
find that an even higher 100 percent rating is appropriate 
because the Veteran was able to perform his own activities of 
daily living without assistance and had normal thought 
process and judgement.

For these reasons and bases, the Board finds that the higher 
70 percent rating is most appropriate for the Veteran's 
severe social and occupational impairment since the effective 
date of the grant of service connection.  Since, however, his 
condition has never been more than 70-percent disabling, 
there is no basis to "stage" his rating per Fenderson.

III.  Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director of Compensation and Pension Service is 
authorized to approve an extra-schedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."

The question of an extra-schedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extra-schedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for extra-
schedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extra-schedular rating, the threshold factor for extra-
schedular consideration is a finding that the evidence before 
VA presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must 
be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).



Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  

Here, because the Board finds that the schedular rating of 70 
percent for the Veteran's PTSD contemplates the nature, 
extent and severity of his symptoms, referral to the Under 
Secretary for Benefits or Director of Compensation and 
Pension Service for consideration of an extra-schedular 
evaluation is not required.  In other words, there is no 
evidence the Veteran's PTSD has caused marked interference 
with his employment - meaning above and beyond that 
contemplated by his schedular rating, or required frequent 
periods of hospitalization so as to render impractical the 
application of the regular schedular standards.  See Thun. 

Further concerning this, the Veteran has repeatedly 
attributed his unemployed status to his non-service connected 
physical disabilities, especially his deep vein thrombosis 
(DVT).  And as for his PTSD, according to 38 C.F.R. § 4.1, 
generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993), the Court reiterated that the disability 
rating, itself, is recognition that industrial capabilities 
are impaired.  So the Board does not have to refer this case 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

A higher 70 percent rating is granted for the Veteran's PTSD, 
with the same retroactive effective date, subject to the 
statutes and regulations governing the payment of VA 
compensation.


REMAND

Additional information is required to more fully determine 
the degree of occupational impairment resulting from the 
Veteran's service-connected PTSD.  See Beaty v. Brown, 6 Vet. 
App. 532 (1994).  

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16.  Consideration may be given to his level 
of education, special training, and previous work experience 
in making this determination, but not to his age or 
impairment caused by any disabilities that are not 
service connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show:  (1) a single disability rated as 100 
percent disabling; or (2) that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disability and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of at least 70 
percent.  38 C.F.R. § 4.16(a).

It is also possible to receive a TDIU on an extra-schedular 
basis under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b) if it is 
determined the Veteran is incapable of securing and 
maintaining substantially gainful employment on account of 
his service-connected disability, even if he does not meet 
the threshold minimum rating requirements of § 4.16(a).

As a result of this decision, the Veteran now has a 70 
percent rating for his PTSD.  Therefore, he satisfies the 
threshold minimum percentage rating requirements of § 4.16(a) 
for consideration of a TDIU - that is, without resorting to 
the 
extra-schedular provisions of 38 C.F.R. §§ 3.321(b)(1) and 
4.16(b).

The medical and other records on file, however, do not 
clearly indicate whether the Veteran is unemployable as a 
result of his service-connected disability or, instead, 
because of his other disabilities that are not service 
connected, namely his deep vein thrombosis, hypertension and 
diabetes mellitus.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16.  His PTSD, depressive disorder is the only service-
connected disability.

Unfortunately, the record does not contain a medical opinion 
as to whether the Veteran is able to secure and maintain 
substantially gainful employment (physical or sedentary) in 
light of this service-connected disability.  As the Court 
stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the 
Board may not reject a claim for a TDIU without producing 
evidence, as distinguished from mere conjecture, that the 
Veteran can perform work that would produce sufficient income 
to be other than marginal.  See, too, Ferraro v. Derwinski, 1 
Vet. App. 362, 331-32 (1991).  Marginal employment, for 
example, as a self-employed worker or at odd jobs or while 
employed at less than half of the usual remuneration, shall 
not be considered "substantially gainful employment."  38 
C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 
Vet. App. 356, 358 (1991).  That is, a Veteran may be 
considered as unemployable upon termination of employment 
that was provided on account of disability or in which 
special consideration or accommodation was given on account 
of the same.  See 38 C.F.R. § 4.18.

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful 
employment."  And in this context, the Court noted the 
following standard announced by the United States Federal 
Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  
The question must be looked at in a 
practical manner, and mere theoretical 
ability to engage in substantial gainful 
employment is not a sufficient basis to 
deny benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

The Board may not offer its own opinion regarding whether the 
Veteran can perform work based on his current level of 
disabilities, a technique the Court has previously determined 
to be "inadequate" in Ferraro v. Derwinski, 1 Vet. App. 326, 
331-32 (1991) (citations omitted).  A VA examination and 
opinion are therefore needed to fairly decide the TDIU claim 
at issue.

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA medical 
examination to determine the effect of 
his service-connected PTSD on his 
employability.  The claims file, 
including a complete copy of this remand, 
must be made available to and thoroughly 
reviewed by the examiner for the 
pertinent medical and other history.

Based on examination findings and other 
evidence contained in the claims file, 
the examiner must offer an opinion as to 
whether it is at least as likely as not 
that the Veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of his service-
connected PTSD and depressive disorder.

The examiner must consider the Veteran's 
level of education, experience, and 
occupational background in determining 
whether he is unable to secure or 
maintain substantially gainful employment 
in light of his 
service-connected disability (that is, 
without considering any employment 
handicap he may have as a result of 
conditions that are not service 
connected, like his deep vein thrombosis, 
hypertension and diabetes mellitus).  

The examination report must include 
discussion of the rationale for all 
opinions and conclusions expressed.

2.  Then readjudicate the TDIU claim in 
light of the additional evidence.  If 
this claim is not granted to the 
Veteran's satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before the record is 
returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


